Title: To Alexander Hamilton from Robert Morris, 28 October 1782
From: Morris, Robert
To: Hamilton, Alexander


Office of Finance [Philadelphia] 28th October 1782
Sir,
I have received your Favor dated at Albany on the 19th Instant with the Enclosures. What you say of your Prospect with Respect to the Receipt of Money for Taxes, is as you may easily suppose very unpleasing. I hope it will soon assume a different Appearance. Unless Something more be done by the States, many very dangerous as well as disagreable Consequences are to be apprehended.
With sincere Esteem    I am Sir    Your most obedient Servant
Robt Morris
Alexander Hamilton EsquireReceiver for the State of New York.
